HENDERSON, District Judge.
Proceedings in this bankruptcy were closed by the Referee on July 30, 1959. Although 'a restraining order had been issued during the pendency of the bankruptcy purporting to restrain the Manufacturers and Traders Trust Company, among others, from levying garnishee execution against wages of the bankrupt, the record before the court does not show that either the restraining order or the show cause order on which it was based was properly served on the Trust Company or that the Company ever obtained actual notice of the same prior to completion of garnishee execution. The bankrupt has now applied for an order directing the Trust Company to return so much of the proceeds of the garnishee as were collected after the date of adjudication.
Application denied. The court lacks jurisdiction to grant the relief requested. So ordered.